Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 5, 13 and 20 are canceled.  Claims 1-4, 6-12 and 14-19 are presented for examination.

Response to Arguments
In the Non-Final Office Action of 07/08/21, claims 1-20 were rejected under 35 U.S.C. 103.  The allowed claims in the Non-Final Office Action of 07/08/21 were a typo.  Applicant’s arguments with respect to claims 1-4, 6-12 and 14-19 have been considered but are moot because the new ground of rejection in view of applicant’s amendments.  

Claim Interpretation
	Claims 1-16 were interpreted under 35 U.S.C. 101 and are considered statutory.   The claims do not recite any judicial exceptions.  The claims do not recite a mental process because the claims, under its broadest reasonable interpretation, does not cover performance in the mind.  The “providing” step requires action by a processor that cannot be practically applied in the mind.  In particular, the claimed step of providing an input to a machine learning model, resulting in the input being misclassified is not practically performed in the human mind, at least because it requires a processor accessing computer memory indicative of application usage.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Goodfellow et al., “Making Machine Learning Robust Against Adversarial Inputs” in view of Velic US 2017/0304732, and further in view of Wang et al., US 2018/0183576.

Regarding claim 1, Goodfellow discloses method comprising: 
receiving an input (page 59, 2nd column: the model would be given as input images captured by a camera monitoring the side of the road and coupled with a detection mechanism for traffic signs); 
[adding a randomly generated mask to the input] to produce a modified input (paragraph 64, 3rd column: perhaps the most obvious defense is to validate the input before it is given to the model and possible preprocess it to remove potentially adversarial perturbations); 
Goodfellow lacks or does not expressly disclose wherein the randomly generated mask is generated using a pseudo random number generator.  However, Wang teaches a randomly generated mask is generated using a pseudo random number generator (paragraph 0047: an initial mask value is generated by the random number generator, and is added to an original data in the first part of the block ciphers operation).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Goodfellow with Wang to include a pseudo random number generator in 

Goodfellow, as modified above, further discloses and providing the modified input to the machine learning model (fig. 3: providing the pre-processed data to machine learning model), wherein the [randomly generated mask] is added to the input to negate an effect of a perturbation added to the input, the perturbation resulting in the input being misclassified (paragraph 64, 3rd column, perhaps the most obvious defense is to validate the input before it is given to the model and possibly preprocess it to remove potentially adversarial perturbations). 
Goodfellow teaches the method of preprocessing the image to remove potentially adversarial perturbations but fails to teach preprocessing by adding a randomly generated mask to the input/image. However, in the same field of endeavor, Velic teaches this limitation, (paragraph 48: the recognition system is configured to process the captured image so as to produce one or more processed versions of the captured image, and wherein the recognition system is configured to base the recognition on at least two images selected from the captured image and the one or more processed versions of the image, e.g. on the captured and one or more processed versions of the image or, alternatively, on two or more processed versions of the captured image. The processing step may comprise any suitable image processing mechanism, e.g. for changing the image contrast, color distribution, cropping, blurring, eroding, dilating, adding randomness masks or creating different image subcrops, etc. or combinations thereof) and (paragraph 49: in some embodiments, along with, or instead of, an image-based averaging where multiple processed versions of a captured image (eroded and/or dilated versions, versions with randomness masks or different image subcrops) are sent to the classifier, e.g. as described above, other methods to increase accuracy of classification may be used).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, 
Regarding claim 2, Goodfellow, as modified above, further discloses the method of claim 1, wherein the machine learning model is for image classification (fig. 1.).  Goodfellow lacks or does not expressly disclose randomly generated mask is added to the input so that the modified input is different from the input by a predetermined scaling factor.  However, Velic discloses randomly generated mask is added to the input so that the modified input is different from the input by a predetermined scaling factor (paragraph 0128: the training database is artificially expanded by creating new images from the existing ones by applying additional image processing steps, such as horizontal or vertical flips, scaling, rotation, changing colour intensities and/or performing affine transformations of existing images.).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Goodfellow with Velic to include preprocessing by adding a randomly generated mask to the input/image by scaling the image order to create a training database of images, as taught by Velic, paragraph 0128 and fig. 4.  Regarding claim 3, Goodfellow lacks or does not expressly disclose wherein adding the randomly generated mask to the input further comprises adding the randomly generated mask so that the modified input is less than a predetermined error difference from the input.   However, Velic discloses adding the randomly generated mask to the input further comprises adding the randomly generated 
However, Wang teaches adding a cryptographic cipher for encrypting the input using a fixed key, wherein the encrypted input, as adjusted by a scaling factor, is used to generate the modified input (paragraph 0055: When the block ciphers algorithm unit is a calculation branch of a symmetric encryption device against high-order side channel attack to implement a block ciphers algorithm against n-order DPA, the mask removal module is not needed. The result which is outputted from the data round linear logic module of the single block ciphers algorithm unit is used as a final output result of the block ciphers algorithm unit, and then, the results of a plurality of block ciphers algorithm units are subject to XOR processing finally by using the block ciphers algorithm against n-order DPA to obtain a calculation result of the block ciphers algorithm against n-order DPA.).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Goodfellow with Wang to include adding a cryptographic cipher for encrypting the input using a fixed key in order to mask the input, as taught by Good fellow, paragraph 0048-0060. 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Goodfellow with Velic to include wherein the randomly generated mask changes a predetermined number of pixels of the image order to create a training database, as taught by Velic, paragraph 0128.  As per claims 10 and 13, this is a method version of the claimed method discussed above in claims 1-4 and 7 wherein all claimed limitations have also been addressed and/or cited as set forth above.
Regarding claim 11, Goodfellow, as modified above, further discloses the method of claim 10, wherein providing the modified input to the machine learning model further comprises providing the modified input to the machine learning model during inference operation of the machine learning model (page 58, column 2: an adversary might modify an image input to the machine learning model.  Also see page 60, column 2).  Regarding claims 12 and 18, Goodfellow, lacks or does not expressly disclose wherein the randomly generated mask further comprises random noise.  However, Velic discloses wherein the randomly generated mask further comprises random noise (paragraph 0156: This mask may then be replaced with random Gaussian noise and other patterns so that additional variance in the background may be 
Regarding claims 6-9, Goodfellow, lacks or does not expressly disclose a seed depending on a cryptographic hash function of the input, the cryptographic hash function being concatenated with entropy data, and the hash function and entropy data combination is scaled by a scaling factor before being added to the input.  However, Field discloses pseudo-random number generator is based on a seed, the seed depending on a cryptographic hash function of the input, the cryptographic hash function being concatenated with entropy data, and the hash function and entropy data combination is scaled by a scaling factor before being added to the input; wherein the randomly generated mask includes a cryptographic function of the input, wherein an output of the cryptographic function of the input is operated on by a scaling factor to produce a scaled output, and the scaled output is added to the input to produce the modified input.  (col. 4, lines 17-36, FIG. 2 is a flow diagram illustrating a procedure 200 for collecting, storing, and updating entropy data. When a system is first initialized, a device driver collects initial entropy data from the CPU and the operating system (block 202). The initial entropy data 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Goodfellow with Field to include concatenating the results of hashing entropy data in order to represent the random seed data, as taught by Field, col. 4, lines 17-36 and Fig. 2). 
 
As per claims 14-16, this is a method version of the claimed method discussed above in claims 6-9 wherein all claimed limitations have also been addressed and/or cited as set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0263854 to Sakumoto et al. teaches the key generation unit 114 may concatenate the value of sensor data obtained by the sensor data obtaining unit 111 at each obtaining event to a bit sequence, set the bit sequence obtained by the concatenation as an entropy, initialize or reseed the seed of a pseudorandom number generation algorithm, generate a random number using the pseudorandom number generation algorithm based on the initialized or reseeded random seed, and output the random number as a secret key [0054].
US 7,571,199 to Field et al teaches a hashing algorithm is applied to the entropy data to generate random seed data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUBREY H WYSZYNSKI whose telephone number is (571)272-8155.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AUBREY H WYSZYNSKI/Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434